DETAILED ACTION
Response to Amendment
1.	The present application is being examined under the pre-AIA  first to invent provisions. The communication filed by the Applicants on December 13, 2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
Invention I: Claims 21-41 that were examined in the Non-final office action mailed on July 13, 2021 are drawn to “A system, a method and a non-transitory computer readable medium comprising instructions executable for implementing user authentication based on identifying anomalous user activity in real-time in an online networked environment based on a user's activity within an online computer application, comprising the limitations recited in the claim”. A utility of this set of claims is implementing user authentication based on identifying anomalous user activity in real-time in an online networked environment based on a user's activity within an online computer application. 
Whereas Invention II: the amended claims 21-41 presented on December 13, 2021, are drawn to “A system, a method and a non-transitory computer readable medium comprising instructions executable for implementing network security based on identifying anomalous computer network activity in real-time in an online networked environment based on real-time computer network data associated with the user's activity comprising the limitations recited in the amended claim”. A utility of this set of claims is implementing network security based on identifying anomalous computer network activity in real-time in an online networked environment based on real-time computer network data associated with the user's activity. 
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not implementing user authentication based on identifying anomalous user activity in real-time in an online networked environment based on a user's activity within an online computer application. A utility of invention II is implementing network security based on identifying anomalous computer network activity in real-time in an online networked environment based on real-time computer network data associated with the user's activity.  See MPEP § 806.05(d). 
The examiner required restriction between subcombinations usable together. It is obvious from the different scope and steps of the examined invention I and those of invention II, and their respective separate utility, that the inventions are distinct, independent and different in their utility from each other, even though they are classified in the same CPC Class/Subclass. See MPEP § 806.05(d). 
Also the inventions require a different field of search (for example, searching different databases, different electronic resources, and/or employing different search queries).  Hence, the claimed invention II presented on December 13, 2021 is a distinct and different invention from the examined invention I. See 37 CFR 1.111. The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter (See MPEP 8.19). When claims are presented which the examiner holds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP 8.21.03.
The applicant elected the examined invention I by original presentation. The rejection of the examined claims as discussed in the office action stands. (See MPEP 8.21.03) Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHS from the 
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner, 
Art Unit 3695 

January 3, 2022